Case 2:17-cv-00456-JRG Document 214 Filed 03/31/19 Page 1 of 2 PageID #: 8847



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

WEATHERFORD TECHNOLOGY                             §
HOLDINGS, LLC and WEATHERFORD                      §
U.S., L.P.                                         §
                                                   §
              Plaintiffs,                          §
                                                   §    CIVIL ACTION NO. 2:17-CV-456
       v.                                          §
                                                   §
TESCO OFFSHORE SERVICES, INC.                      §    JURY TRIAL REQUESTED
and TESCO OFFSHORE SERVICES                        §
LLC,                                               §
                                                   §
              Defendants.                          §
                                                   §

                              JOINT MOTION TO DISMISS

       Under Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Plaintiffs and

Defendants hereby jointly dismiss all claims and counterclaims in this action WITH

PREJUDICE. By agreement of the parties, no party shall seek or recover attorneys’ fees or costs

from any other party.

       A proposed Order is attached.




                                             -1-
Case 2:17-cv-00456-JRG Document 214 Filed 03/31/19 Page 2 of 2 PageID #: 8848




Dated: March 31, 2019                       Respectfully submitted on behalf of the parties,
                                            /s/ Christopher M. First
                                            Leslie V. Payne
                                            TX State Bar No. 00784736
                                            lpayne@hpcllp.com
                                            Douglas R. Wilson
                                            TX State Bar No. 24037719
                                            dwilson@hpcllp.com
                                            J. Boone Baxter
                                            TX State Bar No. 24087150
                                            bbaxter@hpcllp.com
                                            Christopher M. First
                                            TX State Bar No. 24095112
                                            cfirst@hpcllp.com

                                            HEIM, PAYNE & CHORUSH, LLP
                                            1111 Bagby St. Ste. 2100
                                            Houston, Texas 77002
                                            Telephone: (713) 221-2000
                                            Facsimile: (713) 221-2021

                                            ATTORNEYS FOR PLAINTIFFS, SUBMITTING
                                            ON BEHALF OF THE PARTIES



                               CERTIFICATE OF SERVICE
      The undersigned certifies that all counsel of record are being served with a copy of this

document by email on March 31, 2019.
                                                    /s/ Christopher M. First
                                                    Christopher M. First




                                              -2-
